United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0785
Issued: November 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2018 appellant filed a timely appeal from a January 26, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the January 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her lumbar
conditions are causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 10, 2017 appellant, then a 57-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she sustained lumbar injury as a result of her federal employment
duties.3 She attributed her lumbar spine conditions to loading and unloading mail trucks, using
manual force to open and close doors, and driving equipment. Appellant first became aware of
her condition and that it was caused or aggravated by her federal employment on August 3, 2016.
She retired effective June 30, 2017.
By letter dated July 20, 2017, OWCP advised appellant of the deficiencies in her claim. It
requested that she submit additional factual information and medical evidence, including a
comprehensive medical report from her treating physician which included a reasoned explanation
as to how the specific work factors identified by appellant had caused, contributed to, or aggravated
her claimed medical conditions. OWCP afforded appellant 30 days to submit the requested
information.
In response, OWCP received an August 3, 2017 statement from appellant outlining her
work duties, as well as a number of summary reports from Kaiser Permanente physicians dated
from August 3, 2015 to June 10, 2017.
In an August 3, 2015 note, Dr. Stuart Thomas Yee, a physiatrist, related appellant’s
treatment for neuropathic (nerve) pain. In September 18, November 3, and December 28, 2015
notes, Dr. Joanna Marie Duquette, a family practitioner, noted appellant’s treatment for sacral
radiculopathy. On January 15, 2016 Dr. Yee related that appellant was seen for back pain. In a
February 23, 2016 note, Dr. Neal Kenneth Sheade, a Board-certified physiatrist, noted treatment
for right-sided sciatica.
An August 2, 2016 magnetic resonance imaging (MRI) scan noted impressions of disc
extrusion at L4-5, disc protrusion at L3-4, canal stenosis L3 to L5, and neuroforaminal narrowing
at L3-4. The clinical history noted “Reason R sciatica x 1+ y[ea]rs without source identified on
phys[ical] exam[ination].”
In a September 27, 2016 note, Dr. Sheade indicated treatment for lumbar radiculopathy. In
a November 4, 2016 note, Dr. Nippon D. Vadehra, a Board-certified anesthesiologist, related that
appellant was seen for chronic low back pain. On December 14, 2016 and March 3, 2017
Dr. Vadehra updated appellant’s diagnosis to lumbar disc herniation with radiculopathy. In a
June 10, 2017 report, Dr. Anh Quan Quoc Nguyen, a Board-certified physiatrist, diagnosed lumbar
radiculopathy and chronic back pain, which had lasted more than three months.

3
Appellant indicated that she sustained “sciatica (right leg), chronic lower back pain, protruding disc, lumbar disc
herniation, [and] sacral radiculopathy.”

2

By decision dated September 15, 2017, OWCP denied the claim. It found that the medical
evidence of record was insufficient to establish that the diagnosed medical conditions were
causally related to the accepted work factors.
On October 4, 2017 appellant requested a review the written record by an OWCP hearing
representative.
In a September 28, 2017 medical report, Dr. Duquette noted that she had been treating
appellant for a little over two years as her primary care physician. She indicated that in a June 3,
2015 history and physical examination, appellant had described right lower extremity paresthesias
radiating from her back down through her posterior leg to her foot. Dr. Duquette noted that
appellant had experienced these symptoms for the previous six months, without any preceding
traumatic injury. She noted that appellant’s August 3, 2015 nerve conduction testing revealed
sacral radiculopathy and that the August 2, 2016 MRI scan showed significant L3-4 and L5-S1
disc herniation impinging on the spinal cord roots. Dr. Duquette noted that appellant indicated
that, when she was working, she was bending while lifting stall doors over 50 pounds, pushing
equipment greater than 50 pounds, driving a forklift for 6 hours without a break, and walking and
standing on a concrete floor for more than 4 hours without a break. She concluded that “excessive
pushing, lifting, pulling and rigorous physical exertion likely contributed to [appellant’s] medical
condition.”
By decision dated January 26, 2018, an OWCP hearing representative affirmed the
September 15, 2017 decision. She found that appellant had not submitted rationalized medical
evidence, based upon a complete factual background, establishing causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.7 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying employment factors alleged to have
4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

20 C.F.R. § 10.5(q).

3

caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the diagnosed condition is causally related to the identified employment
factors.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her lumbar
conditions were causally related to the accepted employment factors.
In support of her claim, appellant submitted reports dated August 3, 2015 to June 10, 2017
from Kaiser Permanente physicians in which these physicians diagnosed treatment for neuropathic
pain, sacral radiculopathy, back pain, right-sided sciatica, lumbar radiculopathy and lumbar disc
herniation with radiculopathy. However, these reports all failed to offer an opinion regarding the
cause of appellant’s diagnosed lumbar spine conditions. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value.12 As such, the August 15, 2016 to June 10, 2017 Kaiser Permanente reports are insufficient
to establish appellant’s claim.
OWCP also received a September 28, 2017 report wherein Dr. Duquette noted appellant’s
employment duties. Dr. Duquette also related findings from appellant’s August 3, 2015 nerve
conduction testing, which revealed sacral radiculopathy, and her August 2, 2016 MRI scan, which
showed significant L3-4 and L5-S1 disc herniation impinging on the spinal cord roots. She
concluded that “excessive pushing, lifting, pulling and rigorous physical exertion likely
contributed to [appellant’s] medical condition.” However, the opinion of a physician supporting
causal relationship must not be speculative or equivocal.13 Dr. Duquette’s statement on causation
also failed to provide a medically sound explanation as to how the specific employment factors,
8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018); S.E.,
Docket No. 08-2214 (issued May 6, 2009); see also C.B., Docket No. 09-2027 (issued May 12, 2010).
13

D.D., 57 ECAB 734 (2006).

4

physiologically, caused or aggravated appellant’s conditions.14 She failed to provide discussion
of the underlying degenerative condition and how such condition worsened as a result of
appellant’s work activities.15 As Dr. Duquette’s opinion was conclusory and without sufficient
rationale, her report is insufficient to establish causal relationship.16
As appellant has not submitted medical opinion evidence sufficient to establish her claim,17
she has not met her burden of proof.
On appeal appellant contends that a revised statement from her physician establishes causal
relationship. As previously noted, the Board is unable to review new evidence on appeal.18
Appellant has not established causal relationship between her diagnosed lumbar conditions and
the accepted factors of her federal employment and, therefore, she has failed to meet her burden
of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her lumbar
conditions are causally related to the accepted factors of her federal employment.

14

T.G., Docket No. 14-0751 (issued October 20, 2014).

15

See S.W., Docket 08-2538 (issued May 21, 2009).

16

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006); Roma A. MortensonKindschi, 57 ECAB 418 (2006).
17

See P.M., Docket No. 17-1320 (issued October 16, 2017).

18

See supra note 2.

5

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

